Citation Nr: 0428048	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  97-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
chondromalacia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from October 1979 to August 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The April 1996 rating decision also denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
claimant appealed.  In a June 2004 decision, the RO awarded 
service connection for an acquired psychiatric disorder.  As 
there has been a full grant of benefits with regard to that 
claim, the matter is no longer on appeal.

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  As that issue is not currently certified or 
developed for appellate review, it is referred to the RO for 
appropriate action. 
 

FINDINGS OF FACTS

1.  Left knee chondromalacia is not manifested by extension 
of the leg limited to 15 degrees or more, flexion of the leg 
limited to 30 degrees.

2.  Right knee chondromalacia is not manifested by extension 
of the leg limited to 15 degrees or more, or flexion of the 
leg limited to 30 degrees.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5014, 5260, 5261 
(2003).

2.  The criteria for an increased rating for right knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Codes 5014, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision in April 
1996.  After the rating decision was promulgated, there was a 
change in the law in November 2000.  That change, the 
Veterans Claims Assistance Act of 2000 (VCAA) prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Subsequent to the enactment of the VCAA, in an April 2003 
letter, the RO notified the veteran of such change.  That 
letter, along with the statement of the case (SOC), as well 
as the supplemental statements of the case (SSOCs), provided 
the claimant with adequate notice of what the law required to 
award the benefits sought on appeal.    

The veteran further was provided adequate notice in April 
2003 that VA would help her secure evidence in support of her 
claim if she identified that evidence.  This letter, along 
with the SOC and the SSOCs also provided notice to the 
claimant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award increased ratings, as well 
as notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to again notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board further finds that because this claim was initially 
decided in 1996, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after 1996.  
Simply put, as the law governing notice was not enacted until 
November 2000, there was no way that VA could have complied 
in 1996, and the appellant has not presented any evidence to 
the contrary.

During a December 1996 RO hearing the appellant testified 
that she had constant pain, swelling, giving way, and locking 
of the knees.  The pain was constant, and it varied in degree 
depending on the weather and her activities.    

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, which is the situation in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 which provides that motion of affected 
parts will be rated on limitation of motion as arthritis.  
Hence, in order to receive a rating higher than 10 percent 
for chondromalacia of the knee, there would have to be 
extension of the leg limited to 15 degrees or more (DC 5261), 
or flexion of the leg limited to 30 degrees (DC 5260).

VA outpatient treatment records dating from 1995 indicate 
that the veteran was seen for her knees on various occasions.  
She was seen in February 1995 for complaints of ongoing 
bilateral patellar pain.  Evaluation in April 1995 noted no 
effusion, no varus/valgus instability, negative Lachman's, a 
positive grind sign with crepitus, positive inhibition, and 
negative apprehension.  Range of motion was from 0 to 140 
degrees.  X-rays were deferred because the appellant was 
expecting.  The claimant was referred for physical therapy, 
however, she failed to show for any appointment.  
.
At a February 1996 VA joints examination, the veteran 
reported having some swelling of her knees, clicking, and 
pain.  She reported having persistent and continuous 
deterioration of knee flexion, and on occasion was forced to 
use crutches.  Physical examination revealed that the 
appellant was morbidly obese.  Still, she was able to walk 
without the crutches.  Examination of her knees revealed no 
swelling or gross deformities.  There were no problems with 
her patellae.  Range of motion of both knees was perfectly 
normal with flexion to 145 degrees, extension to 0 degrees.  
There was no evidence of ligamentous injury or weakness.  The 
collateral and cruciate ligaments were normal.  The diagnoses 
were service-connected problems with chondromalacia of both 
patellae and patellofemoral syndrome, by history; difficulty 
with walking because of obesity and pain in her knees.  The 
examiner noted that the physical examination of the knees was 
not revealing.  She had excellent range of motion with no 
swelling of her knee joint and no evidence of ligamentous 
injury.  X-rays of the knees showed minimal narrowing and 
sclerosis involving the medial aspect of both femorotibial 
joints.  

Outpatient VA treatment reports dated between 1996 and 2003 
indicate that the veteran was seen for complaints of knee 
pain on several occasions and had a few physical therapy 
sessions.  A September 1996 MRI report of the left knee noted 
small joint effusion.  There were early degenerative changes 
within the patellar cartilage.  There were also osteophytes 
around the knee joint consistent with osteoarthritis. 

An April 2004 VA examination report indicates that the 
appellant reported that she was unemployed partly due to her 
knees.  Her left knee was reportedly more troublesome than 
the right knee.  She described chronic throbbing with 
occasional swelling and clicking.  This was quite sharp 
occasionally.  She reported occasional locking, buckling, but 
she denied a history of falling.  Nevertheless, she felt that 
her knees were very unstable.  Sitting for long periods, 
lifting, coldness, dampness and stairs allegedly aggravated 
her condition.  Alleviating conditions were biofeedback, 
Motrin and heat.  She had a brace, which she was not using at 
that time.  

Objective examination showed knees primarily symmetrical 
without swelling, crepitus, click or effusion.  There was no 
joint line tenderness.  She had flexion 0 to 130 degrees 
bilaterally, however, it was with pain after 110 degrees on 
the left.  She was not able to squat or duck walk for fear 
that she might not be able to rise.  Her knees were stable to 
varus and valgus stress.  There was a negative McMurray, 
Lachman, drawer pull, and grind examination.  Her deep tendon 
reflexes were 1+ and equal in the lower extremities and her 
musculoskeletal strength was slightly decreased bilaterally 
including her quads.  Two-pound weights were placed on her 
ankles and she was able to perform 10 repetitions.  She did, 
however, report pain and discomfort after 6 bilaterally.  The 
right knee did have crunching and crepitus in it with 
extension while doing these maneuvers.  X-rays of the left 
knee were unremarkable.  There was minimal narrowing of the 
joint compartment.  The diagnosis was minimal narrowing of 
the medial compartment to the right knee.  Her left knee was 
within normal limits.  The examiner opined that these 
disorders would cause a minimal functional deficit on her 
activities of daily living or ability to seek gainful 
employment.
    
Based on review of the evidence of record and the applicable 
rating criteria, the Board finds that a higher rating may not 
be awarded for either the veteran's right or her left knee 
chondromalacia.  The evidence of record does not show 
extension of the leg limited to 15 degrees or more (DC 5261), 
or flexion of the leg limited to 30  degrees (DC 5260)  As 
the examiner has indicated that there is minimal functional 
deficit in the case at hand, there is no basis to consider 
awarding a higher rating based on additional functional loss 
based on the DeLuca principles.

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Increased ratings for right and left knee chondromalacia are 
denied.
 

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



